Citation Nr: 0923112	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of a reduction from 100 percent to zero percent 
for squamous-cell carcinoma in situ, left conjunctiva, 
effective February 1, 2005.

2.  Entitlement to service connection for malignant melanoma 
at temporal lateral canthus, as secondary to the squamous 
cell carcinoma in situ, left conjuctiva.

3.  Entitlement to service connection for chronic ptosis of 
the left eye, as the residuals of squamous-cell carcinoma in 
situ, left conjunctiva.

4.  Entitlement to service connection for chronic blepharitis 
of the left eye, as the residuals of squamous-cell carcinoma 
in situ, left conjunctiva.

5.  Entitlement to service connection for chronic lid-blink 
dysfunction, as the residuals of squamous-cell carcinoma in 
situ, left conjunctiva.

6.  Entitlement to an increased evaluation for chronic 
conjunctivitis, currently evaluated as 10 percent disabling.

7.  Entitlement to a separate, compensable evaluation for 
chronic ptosis of the left eye, as the residuals of squamous-
cell carcinoma in situ, left conjunctiva.

8.  Entitlement to a separate, compensable evaluation for 
chronic blepharitis of the left eye, as the residuals of 
squamous-cell carcinoma in situ, left conjunctiva.

9.  Entitlement to a separate, compensable evaluation for 
chronic lid-blink dysfunction, as the residuals of squamous-
cell carcinoma in situ, left conjunctiva.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran retired October 1973 after 20 years of active 
service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which a 100 percent evaluation for 
squamous-cell carcinoma in situ, left conjunctiva was reduced 
to zero percent disabling effective in February 2005, and the 
evaluation for conjunctivitis, left eye, was increased to 10 
percent, effective in February 2005.

The issues have been restated on the title page to accurately 
represent both the Veteran's specific claims and the medical 
evidence.  In particular, the Board has assumed jurisdiction 
of claims for service connection for chronic ptosis, 
blepharitis, and lid-blink dysfunction, as the residuals of 
squamous-cell carcinoma in situ, left conjunctiva, and for 
malignant melanoma at temporal lateral canthus, as secondary 
to the squamous cell carcinoma in situ, left conjuctiva.

The RO has not developed these claims; however, for the 
following reasons, the Board will adjudicate these issues.  
First, the criteria governing the evaluation of the service-
connected squamous-cell carcinoma in situ, left conjunctiva, 
requires, where the cancer has healed, evaluation based on 
the residuals of that cancer and treatment.  Second, given 
the complicated medical issues involved and the proximities 
of the cancers shown in the private medical records as 
requiring current treatment, in a February 2008 remand, the 
Board requested a medical opinion as to whether or not 
malignant melanoma of the left eyelid and atypical 
intraepidermal melanocytic proliferation in the skin lateral 
to the left eye were part and parcel of or the result of the 
Veteran's overall left eye cancer.  The July 2008 VA 
examination report distinguished the malignant melanoma of 
the left eyelid from the squamous cell carcinoma of the left 
eye but concluded that the malignant melanoma was the result 
of the service-connected left eye squamous cell carcinoma.  
The same VA examiner also opined that the diagnosed chronic 
ptosis, blepharitis, and lid-blink dysfunction, were 
residuals of squamous-cell carcinoma in situ, left 
conjunctiva.  As the medical evidence supports the grant of 
service connection for these conditions without further 
development, and the issue of their service connection is 
inextricably intertwined in the rating of the service-
connected squamous cell carcinoma in situ, left conjunctiva, 
or its residuals, the Board has assumed jurisdiction of these 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Review of the record shows that the RO began adjudication of 
a claim for melanoma, briefly finding that the claim had 
previously been denied.  However, the December 1997 rating 
decision denied service connection for basal cell carcinoma 
and melanoma found on the Veteran's left upper neck, back, 
arm, and on his abdomen.  Medical records at the time 
document no findings of melanoma on the left eyelid.  
Accordingly, the claim for malignant melanoma at the temporal 
lateral canthus, as secondary to the squamous cell carcinoma 
in situ, left conjuctiva, is a new claim, which the RO 
ultimately recognized in November 2007.  The Board concurs.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

This claim was remanded in February 2008.

A motion to advance this case on docket was granted by the 
Board in May 2009.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2008).

The issues of entitlement to separate, compensable 
evaluations for chronic ptosis, blepharitis, and lid-blink 
dysfunction, as the residuals of the squamous-cell carcinoma 
in situ, left conjunctiva addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A 100 percent evaluation for squamous-cell carcinoma in 
situ, left conjunctiva, was in effect from May 24, 2002 to 
January 31, 2005, as allowed by the schedular criteria 
governing the evaluation of malignant growths of the eyeball.

2.  The RO's November 2004 rating decision, which reduced the 
evaluation for squamous-cell carcinoma in situ, left 
conjunctiva, complied with the procedural requirements and 
afforded the Veteran all required due process.

3.  The medical evidence demonstrates that the Veteran's 
squamous-cell carcinoma in situ, left conjunctiva, was healed 
and no further treatment was required for the condition 
beyond January 31, 2005.

4.  The medical evidence demonstrates that the diagnosed 
malignant melanoma at temporal lateral canthus, is the result 
of the service-connected squamous cell carcinoma in situ, 
left conjuctiva.

5.  The medical evidence demonstrates that the Veteran is 
diagnosed with chronic ptosis that is a residual of the 
service-connected squamous-cell carcinoma in situ, left 
conjunctiva.

6.  The medical evidence demonstrates that the Veteran is 
diagnosed with blepharitis of the left eye, that is the 
residual of squamous-cell carcinoma in situ, left 
conjunctiva.

7.  The medical evidence demonstrates that the Veteran is 
diagnosed with chronic lid-blink dysfunction, that is the 
residual of squamous-cell carcinoma in situ, left 
conjunctiva.

8.  The service-connected conjunctivitis, left eye, is 
manifested by active, objective symptoms including dry eye.


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision, which reduced the 
evaluation assigned the service-connected squamous-cell 
carcinoma in situ, left conjunctiva, from 100 percent to zero 
percent, effective February 1, 2005, was proper and 
restoration of the 100 percent evaluation is not warranted.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.105 (2008).

2.  The criteria for service connection for malignant 
melanoma at temporal lateral canthus, as secondary to the 
service-connected squamous cell carcinoma in situ, left 
conjuctiva, are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.310 (2008).

3.  The criteria for service connection for chronic ptosis 
that, as a residual of the service-connected squamous-cell 
carcinoma in situ, left conjunctiva, are met.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.310 (2008).

4.  The criteria for service connection for blepharitis of 
the left eye, as the residual of squamous-cell carcinoma in 
situ, left conjunctiva, are met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.310 (2008).

5.  The criteria for service connection for chronic lid-blink 
dysfunction, as the residual of squamous-cell carcinoma in 
situ, left conjunctiva, are met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.310 (2008).

6.  The 10 percent evaluation awarded the service-connected 
conjunctivitis, left eye, is the highest evaluation afforded 
under the diagnostic code; the criteria for an evaluation in 
excess of 10 percent are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claims for service connection, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the issue of the proposed reduction in the 
evaluation for squamous-cell carcinoma in situ, left 
conjunctiva, as explained below, the RO followed the notice 
and procedural requirements described in the regulations 
concerning proposed reductions.  Notice was provided in the 
August 2004 proposal to reduce and the notification letter 
that accompanied it.  However, the laws and regulations 
governing the reduction of an evaluation were not provided.  
The September 2005 statement of the case mis-identified the 
issue as one of an increased evaluation.  In February 2008, 
the Board remanded the claim to, in part, provide the 
requisite notice.  The Remand clarified the issue as one 
involving the restoration of an evaluation.  Still, while 
additional notice was provided in May and December 2008, 
including that required under Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008), a May 2009 supplemental statement of the 
case lacked the laws and regulations governing the reduction 
of an evaluation.  However, the August 2004 rating decision 
proposing to reduce the evaluation, and the November 2004 
decision effectuating the reduction, explained the criteria 
the Veteran was required to meet to maintain the 100 percent 
evaluation for his squamous-cell carcinoma in situ, left 
conjunctiva, i.e., that the cancer was still present, 
requiring treatment such as chemotherapy.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores, supra.  

Preadjudicatory notice was likewise not provided concerning 
the claim for increased evaluation for conjunctivitis, left 
eye.  However, letters provided in March 2006, May 2008, and 
December 2008 explained that to establish entitlement to an 
increased evaluation for his service-connected left eye 
conjunctivitis, the evidence must show that his condition had 
increased in severity such that current symptomatology more 
closely approximated the rating schedule criteria for the 
next higher evaluation. The letters also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The August 2004 rating 
decision prosing to reduce the evaluation and the November 
2004 rating decision that effectuated the reduction explained 
the criteria for the next higher disability rating available 
for conjunctivitis, left eye, under the applicable diagnostic 
codes. The September 2005 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected left eye 
disability, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b). In December 2009, 
additional notice was provided concerning the specific 
diagnostic code used to evaluate conjunctivitis.

The Board will proceed with this case, despite the lack of 
notice, particularly concerning the propriety of reduction.  
First, although specific notice was not provided, the record 
shows that the appellant was represented by a Veteran's 
Service Organization throughout the adjudication of the 
claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his claims, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claims such that 
the essential fairness of the adjudication was not affected. 
See Sanders, 487 F.3d at 489.  Second, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  Finally, VA examination conducted in July 2008, 
which included full review of the record as well as 
examination of the Veteran, determined, as will be discussed 
fully below that the Veteran has not required treatment for 
the cancer in his left eyeball since January 31, 2005.  
Sending the claim back to afford the Veteran further notice 
would accomplish nothing of benefit to his claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which he declined to do.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Restoration

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio. Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Service connection for squamous-cell carcinoma in situ, left 
conjuctiva, was granted in an April 2003 rating decision and 
evaluated as 100 percent disabling effective in May 2002 in 
accordance with the schedular criteria.  VA examination 
conducted in January 2003 and March 2004 shows that the 
Veteran underwent surgery for squamous cell carcinoma in situ 
of the left eye in November 2002, with chemotherapy from 
December 2003 to January 2004.  The March 2004 VA examination 
diagnosed squamous cell carcinoma-in-situ, left eye, 
surgically attended.  Both examinations were conducted absent 
review of the claims folder.  Private medical records, 
including pathology reports dated in November 2002, reflected 
findings of squamous cell carcinoma in situ.  A statement 
from the Veteran's private treating physician dated in May 
2004 shows that the Veteran was treated for squamous 
carcinoma of the conjunctiva and cornea in the left eye for 
the period noted (November 2002 to October 2003), and was 
presently being followed closely.  The physician stated that 
the tumor was aggressive, but had responded to treatment.

In August 2004, the RO issued a rating decision proposing to 
reduce the evaluation of the service-connected squamous-cell 
carcinoma in situ, left conjunctiva, from 100 percent to zero 
percent based on findings in the March 2004 VA examination 
and the private medical treatment records dated in November 
2002 and the private physician's May 2004 statement.  
Notification was sent to the veteran in August 2004. He was 
advised to submit medical or other evidence showing that the 
proposed reduction should not take place.

The Veteran responded in August 2004, stating that he 
continued to have problems with his left eye including 
accumulating matter that sticks to his eye.  In an August 
2004 statement the Veteran's private treating physician noted 
that the Veteran had been treated for recurrent squamous cell 
carcinoma in situ of the left conjunctiva with multiple 
cycles of cryotherapy as well as chemotherapy.  The physician 
stated the Veteran was presently doing well with no evidence 
of recurrence, but that he had secondary problems including 
chronic irritation resulting from drying of the left eye with 
a dry, scratchy, irritated sensation and much mucous debris 
accumulating in the eye.  Artificial tears had not resolved 
the symptoms and the physician stated that Restasis had been 
prescribed to improve tear production.

The RO effectuated the proposed reduction in evaluation of 
the service-connected squamous-cell carcinoma in situ, left 
conjunctiva, from 100 percent to zero percent in a November 
2004 rating decision, effective February 1, 2005.  In the 
same rating decision, the RO assigned a 10 percent for 
conjunctivitis, left eye, effective February 1, 2005, as the 
residuals of the squamous-cell carcinoma in situ, left 
conjunctiva.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines. First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing. If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction. 38 C.F.R. § 3.105(e), (i) 
(2). The effective date of the reduction will be the last day 
of the month in which a 60-day period from the date of notice 
to the veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i) (2) (i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met. See 38 C.F.R. § 3.344; see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In this 
case, the 100 percent evaluation assigned the service- 
connected squamous-cell carcinoma in situ, left conjunctiva, 
was in effect from May 2002 to February 2005-a period of 
less than five years.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344. That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. However, the 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Hence, a single 
reexamination disclosing improvement in the disability can be 
sufficient to warrant reduction in a rating. See 38 C.F.R. § 
3.344(c).

Moreover, in cases such as this, the schedular criteria 
itself provides for the eventual reduction of the 100 percent 
evaluation.  Diagnostic Code 6014 directs that a 100 percent 
evaluation is to be awarded pending completion of the 
operation or other indicated treatment for the malignant 
growth in the eyeball.  Once healed, the condition is to be 
rated on the residuals.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6014.  

The 100 percent disability rating was reduced to zero percent 
based on January 2003 and March 2004 VA examinations reports, 
private medical reports dated in November 2002, and private 
medical statements dated in May and August 2004.  This 
evidence collectively established that the Veteran had 
required treatment for left eye squamous cell carcinoma in 
situ through November 2003, and that his cancer had not 
recurred.  Based on this evidence, the RO reduced the 
veteran's disability rating.

The Veteran's squamous-cell carcinoma in situ, left 
conjunctiva, was evaluated under Diagnostic Code 6014, which 
contemplates a 100 percent evaluation for malignant new 
growths in the eyeball pending completion of operation or 
other indicated treatment.  Once healed, the condition is to 
be evaluated on the basis of the residuals.  

In 2006 and 2007, the Veteran submitted additional private 
treatment records showing malignant melanomas in the left 
lower eyelid biopsied in May 2006 and September 2007.  Given 
the new evidence and that the January 2003 and March 2004 VA 
examinations were conducted absent review of the claims 
folder, the Board remanded this case in February 2008 for 
additional VA examination to determine if the cancers were 
related to the service-connected squamous-cell carcinoma in 
situ, left conjunctiva, and to determine if the service-
connected left eye cancer had recurred or, in the 
alternative, if treatment was still ongoing.

VA examination was conducted in July 2008 and clarified that 
no further treatment had been required for the service-
connected squamous-cell carcinoma in situ, left conjunctiva, 
beyond January 31, 2005.  The examiner observed that the 
Veteran was past the customary five year time period for 
possible recurrence, as of March 2008.  The examiner 
diagnosed chronic ptosis, blepharitis, lid-blink dysfunction, 
conjunctivitis and dry eye in the left eye as residuals.  The 
examiner also noted that a significant  decrease in superior 
visual field was present, secondary to the ptosis.  

The examiner further clarified that the malignant melanoma in 
the temporal lateral canthus was a separate cancer, but was 
at least as likely as not secondary to the squamous cell 
cancer in the left eye.

Review of the record shows the RO applied the correct 
schedular criteria, and the decision is congruent with the 
evidence of record in November 2004, confirmed by the July 
2008 VA examination.  The March 2004 VA examination, along 
with the private medical statements dated in May and August 
2004 demonstrates that treatment for the Veteran's left eye 
cancer was complete at the time of the August 2004 proposal 
to reduce.  

Subsequent private and VA treatment records show complaints 
of and treatment for eye problems, including ptosis and 
melanoma, but as above explained, the findings of the July 
2008 VA examination distinguish the melanoma from the 
squamous cell carcinoma in situ, left conjunctiva.  These 
records show no recurrence of the squamous cell carcinoma in 
situ, left conjunctiva, and no indication that treatment for 
this condition was required after January 31, 2005.  

The reduction from 100 percent to zero percent for the 
service connected carcinoma in situ, left conjunctiva, was 
proper. The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and restoration of 
the 100 percent evaluation is not warranted.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Service connection for squamous cell 
carcinoma in situ, left conjunctiva, was granted in an April 
2003 rating decision, effective in May 2002.

Malignant Melanoma of Left Eyelid, Secondary to Squamous Cell 
Carcinoma in situ, Left Conjuctiva

Private treatment records show that the Veteran was diagnosed 
with and treatment for malignant melanoma in situ of the 
lateral aspect of the left lower eyelid and atypical 
intraepidermal melanocytic proliferation in the skin lateral 
to the left eye in 2006 and 2007.  

Given the proximity of the melanoma in the left eyelid to the 
service connected squamous cell carcinoma in situ, left 
conjuctiva, and the medical complexities in the case, the 
Board remanded the issue concerning the propriety of the 
reduction in the evaluation for the service-connected 
squamous cell carcinoma in situ, left conjuctiva, in February 
2008, for additional VA examination to determine if the 
diagnosed malignant melanoma in situ of the lateral aspect of 
the left lower eyelid and the atypical intraepidermal 
melanocytic proliferation in the skin lateral to the left eye 
were in any way the result of or continuance of the Veteran's 
already service-connected overall left eye cancer.

VA examination was conducted in July 2008.  The examiner 
stated he had reviewed the Veteran's claims folder, in 
conjunction with examination of the Veteran.  The examiner 
distinguished the malignant melanoma located at the temporal 
lateral canthus in the left eye from the squamous cell cancer 
of the left eye.  However, the examiner opined that it was at 
least as likely as not that the malignant melanoma, temporal 
lateral canthus, is secondary to the service-connected 
squamous cell cancer that had been found and treated in the 
temporal portion of the conjunctiva of the left eye.

There are no other opinions or findings against a finding 
that the malignant melanoma of the left eyelid is secondary 
to the service-connected squamous cell cancer of the left 
eye.

Service connection for malignant melanoma of the temporal 
lateral canthus of the left eye, as secondary to the service-
connected squamous cell carcinoma in situ, left conjunctiva, 
is warranted.

Chronic Ptosis, Blepharitis and Lid-Blink Dysfunction, as 
Residuals of Squamous-Cell Carcinoma in situ, Left 
Conjunctiva

Also as part of the February 2008 remand, the Board asked 
that VA examination clearly identify any and all residuals of 
the service-connected left eye cancer to facilitate 
evaluation of same, as directed by 38 C.F.R. § 4.84a, 
Diagnostic Code 6014.

The July 2008 VA examination diagnosed chronic ptosis, 
blepharitis, and lid-blink dysfunction, as well as 
conjunctivitis and dry eye in the left eye, as residuals of 
the service-connected squamous-cell carcinoma in situ, left 
conjunctiva.  In addition, the examiner observed the veteran 
to exhibit a significant decrease in superior visual field 
secondary to ptosis in the left eye.

There are no other opinions or findings against a finding 
that the diagnosed chronic ptosis, blepharitis, and lid-blink 
dysfunction in the left eye are the residuals of the service-
connected squamous cell cancer of the left eye.

Service connection for chronic ptosis, blepharitis, and lid-
blink dysfunction of the left eye, as residuals of the 
service-connected squamous cell carcinoma in situ, left 
conjunctiva, is warranted.

Service connection for conjunctivitis has already been 
granted, effective February 1, 2005, and the evaluation of 
this disability is the subject of additional adjudication 
immediately below.  

IV.  Increased Evaluation for Conjunctivitis, Left Eye

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for conjunctivitis, left eye, was granted 
in January 1974. A noncompensable evaluation was assigned 
under Diagnostic Code 6018.  In a November 2004 rating 
decision, the evaluation was increased to 10 percent.  The 10 
percent evaluation has been confirmed and continued to the 
present.  

Diagnostic Code 6018 affords a 10 percent evaluation for 
chronic conjunctivitis that is active, with objective 
symptoms.  This is the highest evaluation afforded under the 
diagnostic code.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6018.

Diagnostic Code 6017 affords a minimum 30 percent evaluation 
for trachomatous chronic conjunctivitis that is active and 
directs that, otherwise, the disability is to be evaluated on 
the basis of impairment of visual activity.  However, the 
medical evidence does not show that the Veteran's 
conjunctivitis is trachomatous.  

The Veteran evidences other pathology of the left eye, 
including chronic ptosis, blepharitis, and lid-blink 
dysfunction, which have been service-connected by this 
decision and the evaluation of which is the subject of a 
remand immediately following this decision.  These 
manifestations will not therefore be considered here.

The preponderance of the evidence is against an evaluation 
greater than 10 percent for conjunctivitis of the left eye; 
there is no doubt to be resolved; and an evaluation greater 
than 10 percent for conjunctivitis, left eye, is not 
warranted.

The Veteran genuinely believes that his left eye 
conjunctivitis is worse than originally evaluated and has 
offered his statements.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the extent of his 
left eye conjunctivitis and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support the assignment 
of differing evaluations other than that already assigned. 

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his left eye 
conjunctivitis.


ORDER

Restoration of the 100 percent evaluation for squamous-cell 
carcinoma in situ, left conjunctiva, effective February 1, 
2005 is denied.

Service connection for malignant melanoma at temporal lateral 
canthus, as secondary to the squamous cell carcinoma in situ, 
left conjuctiva, is granted.

Service connection for chronic ptosis of the left eye, as the 
residuals of squamous-cell carcinoma in situ, left 
conjunctiva, is granted.

Service connection for chronic blepharitis of the left eye, 
as the residuals of squamous-cell carcinoma in situ, left 
conjunctiva, is granted.

Service connection for chronic lid-blink dysfunction, as the 
residuals of squamous-cell carcinoma in situ, left 
conjunctiva, is granted.

An evaluation greater than 10 percent for conjunctivitis, 
left eye, is denied.


REMAND

By this decision, the Board has granted service connection 
for chronic ptosis, blepharitis, and lid-blink dysfunction of 
the left eye as residuals of the service connected squamous-
cell carcinoma in situ, left conjunctiva.  

The schedular criteria requires that malignant new growths of 
the left eye be evaluated as 100 percent disabling pending 
completion of operation or other indicated treatment.  Once 
healed, the condition is to be evaluated based on the 
residuals.  Evaluation of these residuals is therefore 
inextricably intertwined with the issues on appeal.  See 
Harris, supra.

The July 2008 VA examination detected the presence of these 
disabilities as residuals of the service-connected left eye 
cancer, now treated.  However, the report did not contain 
sufficient information to allow an evaluation of the 
conditions.  Additional VA examination must be conducted to 
determine the nature and extent of these newly service-
connected residuals of squamous cell carcinoma in situ, left 
conjunctiva.  In addition, current VA and private medical 
records should be obtained.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate notice is 
provided the Veteran.  In particular, 
ensure that he has appropriate notice of 
what is required to prevail in his claim 
for compensable evaluations for his now 
service-connected chronic ptosis, 
blepharitis, and lid-blink dysfunction of 
the left eye under the appropriate 
diagnostic codes, as required by Vasquez-
Flores, supra.

2.  As the Veteran to identify the health 
care providers who are treating him for 
his left eye disabilities.  Obtain all 
treatment records identified. 

3.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature 
and extent of the newly service-connected 
chronic ptosis, blepharitis, and lid-
blink dysfunction of the left eye-
including any and all neurological, skin, 
and eye pathology.  All indicated tests 
and studies should be performed. The 
claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner(s) 
for review.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claims for compensable evaluations for 
chronic ptosis, blepharitis, and lid-
blink dysfunction of the left eye, as the 
residuals of the service-connected 
squamous cell carcinoma in situ, left 
conjunctiva, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


